Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in respond to Applicant’s arguments filed on 04/27/2021.
Status of claims
Claims 1-20 are pending. Claims 1-2, 4-12 and 14-20 are allowed.


REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior arts of record individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant, especially the independent claim include “receiving, using an interface, scan configuration data from a vulnerability assessment device. The scan configuration data includes: at least one device that is known to the vulnerability assessment device, whether the at least one known device is scanned by the vulnerability assessment device, and at least one feature related to the at least one known device. Network activity data including at least one device that is unknown to the vulnerability assessment device is received using the interface. Using a processor, it is determined whether the at least one unknown device shares at least one feature with a known device that is scanned. Using the vulnerability assessment device, the at least one unknown device is scanned to identify any vulnerabilities of the at least one unknown device after the processor determines the at least one unknown device shares at least 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438.  The examiner can normally be reached on Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/EVANS DESROSIERS/Primary Examiner, Art Unit 2491